Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication No. 2015-153714 to Jun et al. (“Jun” citing to enclosed machine translation).  Jun discloses mixing a negative electrode active material, binder and dispersant in a solvent to make a slurry, followed by casting the dispersion on a current collector to form a negative electrode for a lithium ion secondary electrochemical cell.  Jun at paragraphs [0064] and [0068].  The negative electrode active material is in some embodiments Li4Ti5O12.  Id. at paragraph [0019].  The dispersant is in some embodiments polyvinyl alcohol, which contains an -0H group and at least a methylene alkyl group in each repeat unit.  Id. at paragraph [0064].  Given that a polymer has a large number of repeat units, some of the ethanol repeat units can be said to be derived from a monomer having an –OH group, while others of the repeat units can be said to be derived from a monomer having an alkyl group, since each repeat unit is derived from a specific, unique monomeric unit.  The solvent used to make the slurry is in some embodiments NMP, an organic solvent.  Id. at [0054].  Jun additionally discloses that in making negative electrodes, the solids content should be 44%.  Jun at paragraph [0041].
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun.  Jun is applied as described above.  Further regarding claim 3 and 9, Jun discloses that the dispersant is included in order to ensure that material can remain dispersed even under high viscosity conditions.  Accordingly, control of both the amount of dispersant relative to viscous binder and the overall viscosity of the solution are seen as important parameters to control based on the teachings of Jun in order to ensure stable dispersion, and thus, the disclosed ranges are considered to be nothing more than the obvious product of routine experimentation.
Further regarding claim 12, the Office notes that absent a showing of criticality, adjusting the order in which components are added to a solution is considered per se obvious.  MPEP 2144I(IV)(C).
Claims 4, 5, and 6, are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of U.S. Patent Application Publication No. 2018/0198155 to Park et al. (“Park”).  Jun is applied as described above.  Regarding claims 4 and 5, Jun discloses particle diameters ranging from 1-20 microns in size.  Park is also directed to lithium ion negative electrodes including lithium titanium oxide active material layers.  Park discloses that a mean primary particle range of 200-700nm is preferred, resulting in secondary particle diameters having D50 of 1-10 microns.  In particular, Park notes that particle size has an effect on agglomeration and final porosity of the electrode.  Park at paragraph [0054].  Thus, experimentation with the primary and secondary particle diameters are known result effective variables, rendering the claimed ranges obvious to the person of ordinary skill in the art via routine experimentation.
Further regarding claim 6, Park further discloses that control of the BET surface area of the negative electrode via control of the BET surface area of the negative electrode active material is critical to controlling the output characteristics and stability of the electrode.  Park at paragraphs [0096] and [0097].  Thus, the claimed range is considered to be nothing more than the obvious product of experimentation with a known result effective variable.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art teaches or suggests controlling the structure of the dispersant in relation to the amount of dispersant relative to amount of titanium oxide active material, much less in the manner claimed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727